          Case 2:16-cr-00052-GMN-CWH Document 328
                                              323 Filed 12/01/20
                                                        11/30/20 Page 1 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     ELIZABETH O. WHITE
3    Assistant United States Attorney
     400 South Liberty #900
4    Reno, Nevada 89501
     Elizabeth.O.White@usdoj.gov
5    775-784-5438
     Attorneys for the United States
6

7                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,                     )   Case No 2:16-CR-52-GMN-CWH
                                                   )
10                  Plaintiff,                     )   Stipulation to Extend Time for
                                                   )   Government’s Response to Defendant’s
11          vs.                                    )   Compassionate Release Motion
                                                   )
12   DYWON JOHNSON,                                )
                                                   )
13                  Defendant.                     )
                                                   )
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Assistant United

16   States Attorney Elizabeth O. White, counsel for the United States of America; and

17   Jacqueline Tirinnanzi, Esq., counsel for Dywon Johnson, that the government’s response

18   to Mr. Swanson’s Second Motion for Compassionate Release (ECF No. 321) be extended

19   by 11 days, to and including December 14, 2020.

20   This stipulation is entered into for the following reasons:

21          1.      Mr. Johnson filed his motion on Thanksgiving Day, November 26, 2020.

22   ECF No. 321.

23

24
           Case 2:16-cr-00052-GMN-CWH Document 328
                                               323 Filed 12/01/20
                                                         11/30/20 Page 2 of 3




1            2.    Pursuant to the District Court’s General Order regarding such motions, the

2    government’s response is due seven days after the motion is filed, which is December 3,

3    2020.

4            3.    Government counsel was out of the office over the Thanksgiving weekend,

5    returning on Monday, November 30. She is now preparing for a Ninth Circuit oral

6    argument scheduled for December 8, 2020, as well as preparing responses to several other

7    compassionate release motions that were filed Thanksgiving week. In light of this work, the

8    government believes it will need additional time, to and including December 14, 2020, to

9    review Johnson’s motion, related medical records, and other records, and prepare and file

10   the government’s response.

11           4.    Johnson’s counsel consents to this extension of time.

12           DATED this 30th day of November, 2020.

13
             RENE L. VALLADARES                        NICHOLAS A. TRUTANICH
14           Federal Public Defender                   United States Attorney

15   By:     s/ Jacqueline Tirinnanzi             By: s/ Elizabeth O. White ____
             Jacqueline Tirinnanzi, Esq.              Elizabeth O. White
16           Counsel for Dywon Johnson                Assistant United States Attorney
                                                      Counsel for the United States
17

18

19

20

21

22

23

24
                                              2
         Case 2:16-cr-00052-GMN-CWH Document 328
                                             323 Filed 12/01/20
                                                       11/30/20 Page 3 of 3




1                              UNITED STATES DISTRICT COURT

2                                  DISTRICT OF NEVADA

3

4    UNITED STATES OF AMERICA,                   )   Case No.: 2:16-CR-52-GMN-CWH
                                                 )
5                 Plaintiff,                     )
                                                 )   (Proposed)
6          vs.                                   )
                                                 )   ORDER
7    DYWON JOHNSON,                              )
                                                 )
8                 Defendant.                     )
                                                 )
9

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the government’s response to Defendant’s

12   Motion for Compassionate Release (ECF No. 321) be due on December 14, 2020.

13

14         DATED this ____
                       1 day of December, 2020.

15

16
                                             ____________________________________
17                                           Gloria M. Navarro, District Judge
                                             UNITED STATES DISTRICT COURT
18

19

20

21

22

23

24
                                             3
